 1   Nabeel M. Zuberi, SBN 294600
     MCCALLA RAYMER LEIBERT PIERCE, LLP
 2   301 E. Ocean Blvd., Suite 1720
 3   Long Beach, California 90802
     Telephone/Facsimile: (562) 983-5378
 4
     Attorneys for Defendant,
 5   JPMORGAN CHASE BANK, N.A.
 6
                                   UNITED STATES DISTRICT COURT
 7
               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 8
 9
     FLORENTINO LEANILLO; and ROSALINDA Case No. 2:19-cv-00925-TLN-CKD
10   LEANILLO,
                                         [Hon. Troy L. Nunley]
11
                      Plaintiffs,
12                                       FIRST STIPULATION AND ORDER TO
            vs.                          EXTEND JPMORGAN CHASE BANK,
13                                       N.A.’S TIME TO RESPOND TO
14   EXPERIAN INFORMATION SOLUTIONS,     PLAINTIFFS’ COMPLAINT
     INC.; EQUIFAX INFORMATION SERVICES,
15   LLC; TRANSUNION, LLC; JPMORGAN
     CHASE BANK, N.A.,                   Current Response Date: June 20, 2019
16
17                            Defendants.                   New Response Date: July 18, 2019

18
19          TO THE HONORABLE COURT, ALL INTERESTED PARTIES AND THEIR
20   ATTORNEYS OF RECORD, IF ANY:
21          Plaintiffs FLORENTINO LEANILLO and ROSALINDA LEANILLO (collectively
22   “Plaintiffs”) and defendant JPMORGAN CHASE BANK, N.A. (“Chase”), through their
23   respective counsel, hereby stipulate to extend the date for Chase to respond to Plaintiffs’
24   Complaint through July 18, 2019. In support of their stipulation, the parties recite the following:
25      1. On May 22, 2019, Plaintiffs caused the above-captioned case to be commenced by the
26   filing of a Complaint.
27      2. On May 30, 2019, Chase was served in this matter by and through its California
28   registered agent. Accordingly, Chase’s deadline to file a responsive pleading is June 20, 2019.



                                                        1
                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
 1      3. The parties now seek a 28-day extension of Chase’s deadline to file a responsive pleading
 2   to Plaintiffs’ Complaint, pursuant to Local Rule 144(a).
 3      4. Chase seeks this extension because the parties are discussing terms for an early resolution
 4   of this matter between Plaintiffs and Chase.
 5      5. Chase has not previously requested or been granted an extension to file a responsive
 6   pleading in this matter.
 7      NOW WHEREFORE, it is stipulated by the parties that:
 8      Chase’s time to respond to the Plaintiffs’ Complaint is hereby extended through July 18,
 9   2019.
10      IT IS SO STIPULATED.
11   Dated: June 13, 2019                    MCCALLA RAYMER LEIBERT PIERCE, LLP
12
13                                           By: __/s/ Nabeel M. Zuberi___________
                                                 NABEEL M. ZUBERI
14                                               Attorneys for Defendant,
15                                               JPMorgan Chase Bank, N.A.

16
     Dated: June 13, 2019                    GALE ANGELO JOHNSON & PRUETT, P.C.
17
18
                                             By: ___/s/ Joseph Angelo_____________
19                                               JOSEPH ANGELO
20                                               Attorneys for Plaintiffs,
                                                 Florentino Leanillo and Rosalinda Leanillo
21
22
23
24   In accordance with the foregoing stipulation, IT IS SO ORDERED.
25
26   Dated: June 13, 2019
27
28                                                           Troy L. Nunley
                                                             United States District Judge


                                                        2
                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
